DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “mounting a diffuser in the first bearing housing” (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by Ikegami et al. DE 10214001922.
Claim 1, Ikegami (Fig. 1A) discloses a motor assembly 10 comprising: a housing 130; a rotation shaft 112; an impeller (fan 118) mounted on the rotation shaft; a rotor 136 mounted on the rotation shaft and axially spaced apart from the impeller along a rotational axis of the rotation shaft; a stator 134 surrounding an outer face of the rotor and radially spaced apart from the rotor; a first bearing 117 mounted on the rotation shaft between the impeller and the rotor and configured to rotatably support the rotation shaft against the housing; and a second bearing 116 mounted on the rotation shaft 
Claim 15, Ikegami discloses an inner diameter of the stator being larger than the outer diameter of the second bearing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. USPGPUB 20180076683 in view Ikegami et al. DE 102014001922.
Claim 1, Hwang (Fig. 1) discloses a motor assembly (M) comprising: a housing 1; a rotation shaft 3; an impeller 71 mounted on the rotation shaft; a rotor 4 mounted on the rotation shaft and axially spaced apart from the impeller along a rotational axis of the rotation shaft; a stator 2 surrounding an outer face of the rotor and radially spaced 
Hwang does not expressly disclose an outer diameter of the first bearing is larger than an outer diameter of a second bearing. 
Ikegami  teaches that is was known to use of a bearing arrangement in a similar device (Fig. 1A), wherein an outer an outer diameter of the first bearing 117 is larger than an outer diameter of the second bearing 116.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Hwang, such that an outer diameter of the first bearing is larger than an outer diameter of a second bearing, as taught by Ikegami, for the purpose of improving the service life of the bearing (see machine translation, par. [0030]). 
Claim 2, the modification of Ikegami further discloses the rotation shaft having a first portion 112c (see annotated Fig. 1A) configured to mount the first bearing 117 and a second portion 112d configured to mount the second bearing 116.

    PNG
    media_image1.png
    439
    689
    media_image1.png
    Greyscale


Claim 3, Hwang discloses a first portion 3a (see annotated Fig. 1) supported by the first bearing 5 radially and axially (via radial and axial abutment of housing parts 81 and 82, respectively) relative to the rotational axis of the rotation shaft, and a second portion 3b supported by the second bearing radially (via radial abutment of hollow part 12) relative to the rotational axis of the rotation shaft. 

    PNG
    media_image2.png
    689
    649
    media_image2.png
    Greyscale

Claim 4, Hwang disclose the housing including: a first bearing housing (bracket 8) that receives the first bearing therein and includes: a first side support (housing part 81) defining a first through hole 83 through which the rotation shaft is received, wherein the first side support is configured to at least partially surround an Client Ref.: OP-2019-0759-US-000/HA; LGE Ref.: 19LSL044US02outer circumferential surface of the first bearing and prevent a radial movement (via radial abutment) of the first bearing relative to the rotational axis of the rotation shaft; and a first longitudinal support (housing part 82) configured to at least partially cover an axial surface of the 
Claim 5, Hwang (Fig. 3) discloses the first bearing 5 including: a first inner ring (inner rim 51) fixed on an outer circumferential face of the rotation shaft; a first outer ring (outer rim 52) fixed to the first side support and the first longitudinal support of the first bearing housing; and a first rolling member 53 interposed between the first inner ring and the first outer ring and configured to movably support the first inner ring relative to the first outer ring.
Claim 6, Hwang discloses the rotation shaft including: an impeller coupling portion 3c that mounts the impeller thereon; a first bearing coupling portion (first portion 3a from annotated Fig. 1) that mounts the first bearing thereon; a rotor coupling portion 3d mounts the rotor thereon; and a second bearing coupling portion (second portion 3b) that mounts the second bearing thereon.  
Claim 7, Hwang discloses an outer diameter of the first bearing coupling portion being smaller than an outer diameter of the rotor coupling portion, and wherein the rotation shaft includes a first radial contact face that radially extends and that contacts with the first bearing 5.  
Claim 8, Hwang discloses the first inner ring of the first bearing being fixed to an outer circumferential face of the first bearing coupling portion and the first contact face of the rotation shaft ([0052]) such that the first inner ring rotates together with the rotation shaft when the rotation shaft rotates.  

Claim 10, Hwang discloses the housing including: a motor housing 1 having an inner circumferential face that mounts the stator thereon and including: a second side support (hollow part 12) defining a second through hole through which the rotation shaft is received, wherein the second side support is configured to at least partially surround the second bearing and prevent a radial movement of the second bearing relative to the rotational axis of the rotation shaft; and a detachment 12a (see annotated Fig. 1) preventing portion configured to at least partially cover an axial surface of the second bearing, wherein the detachment preventing portion is axially spaced apart from the second bearing.
Claim 11, Hwang discloses the second bearing including: a second inner ring (inner rim 61)  fixed on the outer circumferential face of the rotation shaft ([0076]); a second outer ring (outer rim 62) fixed to the second side support of the second bearing housing; and a second rolling member 63 interposed between the second inner ring and the second outer ring and configured to movably support the second inner ring with respect to the second outer ring.  
Claim 12, Hwang discloses an outer diameter of the second bearing coupling portion 3b being smaller than an outer diameter of the rotor coupling portion 3c; and wherein the rotation shaft includes a second radial contact face that radially extends and contacts with the second bearing 6.  
.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including inserting the second bearing through an inner face of the stator.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656